internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-113902-01 date date number release date index number legend x a b c d1 d2 d3 d4 d5 t1 t2 this letter responds to a letter dated date and subsequent correspondence submitted by your authorized representative on behalf of x requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated on d1 and elected to be treated as an s_corporation effective d2 on d3 c transferred x stock to t1 and t2 irrevocable trusts established for the benefit of a and b x represents that t1 and t2 were intended to be qualified subchapter_s trusts qssts under sec_1361 in d4 however x discovered that a and b failed to timely file qsst elections for plr-113902-01 t1 and t2 respectively and that x’s s_corporation_election may have terminated on d3 subsequently a and b filed qsst elections for t1 and t2 on d5 x requests a ruling that its termination was inadvertent under sec_1362 x represents that the failure to make qsst elections for t1 and t2 was inadvertent and not motivated by tax_avoidance or retroactive tax planning since d3 x treated t1 and t2 as s_corporation shareholders and t1 and t2 were treated as qssts x and its shareholders have agreed to make any adjustments necessary consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides in part that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for the purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen_of_the_united_states may be a shareholder of an s_corporation sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 a such trust will be treated as a_trust described in sec_1361 and b for the purposes of sec_678 the beneficiary of such trust will be treated as the owner of that portion of the trust which consists of stock in an s_corporation sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that a qsst election shall be effective up to days and two months before the date of the election sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a plr-113902-01 reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusions after applying the relevant law to the facts submitted and the representations made we conclude that x's s_corporation_election terminated on d3 under sec_1362 when a and b failed to make timely qsst elections for t1 and t2 respectively under sec_1361 we also conclude that the termination of x's s_corporation_election was inadvertent within the meaning of sec_1362 therefore under sec_1362 x will be treated as an s_corporation from d3 and thereafter provided that x's s_corporation_election is valid and is not otherwise terminated under sec_1362 during the period of termination t1 and t2 will be treated as if they were qssts accordingly the shareholders of x must include their pro_rata share of the separately and nonseparately computed items of x under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by x to shareholders under sec_1368 if x t1 t2 or the shareholders fail to treat x as described above this ruling will be null and void except for the specific ruling above we express no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express no opinion on whether x is otherwise qualified to be an s_corporation or whether t1 and t2 are valid qssts this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent under a power_of_attorney on file in this office we are sending a copy of this letter to your authorized representatives sincerely yours mary beth collins assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries cc
